﻿41.	 Mr. President, it is a signal honour and a most singular pleasure for me to extend to you my delegation's congratulations on your election to the presidency of this session of the General Assembly. Your qualifications for this high office need no testimony. In the performance of your duties on behalf of your country and of this Organization you have displayed such sterling qualities that I am confident that under your leadership the deliberations of this Assembly will produce concrete results.
42.	Yugoslavia and my own country enjoy the most fraternal and cordial relations and I should like to pledge my delegation's support to you and to the officers of the Assembly in the discharge of your heavy responsibilities. I should also like to express from this podium my Government's appreciation to Mr. Kurt Waldheim for the efficiency which has become the hallmark of his performance of his duties as Secretary-General. His years at the head of the United Nations have been characterized by dedication, competence and an unremitting sensitivity to the urgent need to solve pressing international problems.
43.	My delegation is not unmindful of the contribution that your predecessor, Mr. Amerasinghe of Sri Lanka, made to the deliberations of the thirty-first session of the General Assembly. The manner in which Mr. Amerasinghe conducted the work of that session deserves a word of thanks from all of us. We are confident that he will continue to discharge his duties skilfully as President of the Third United Nations Conference on the Law of the Sea.
44.	We should also like to express our congratulations to the new Members of our Organization, Djibouti and Viet Nam. We are confident that this Organization will benefit from their membership.
45.	The agenda of this Assembly reflects a simple but horrifying truth. That truth is that every step towards the end of the twentieth century is accompanied by the emergence of new problems that threaten the security and peace of mankind, problems that confront humanity with new and frightful challenges.
46.	Technology has opened fresh vistas for the development of civilization. It has also presented unprecedented threats to the existence of that civilization. Thanks to advances in technology and humanity's weaknesses peace today hangs on the delicate and precarious thread of a balance of terror. The resources of States Members of this Organization still continue to be devoted, not to the interests and the betterment of the human conditions, but to a threat to human existence. Billions of dollars are being expended, not on the promise of eradicating poverty, disease and ignorance, but on making the bare survival of the human species more uncertain.
47.	Even more alarming is the fact that States which have demonstrated their contempt of every principle of international morality and international law are ushering in a nightmare era of nuclear-weapon proliferation. The acquisition of nuclear weapons by these States confronts this Organization with yet another set of problems which must be tackled with the urgency that it deserves. These problems should cause serious concern to every State that takes its obligations under the Charter seriously.
48.	Once more the problems of southern Africa, of the disparities in the wealth of the rich and the poor and of the Middle East feature prominently 9n the agenda of this session of the Assembly. There is a no more serious indictment of this Organization than the continued denial of legitimate rights to the people of Palestine and of the livelihood of the vast majority of humanity in conditions that the President of the World Bank has described as "defying any rational definition of human decency". The urgency of solving these problems has never become more imperative. We owe it to humanity to do something meaningful. We need to take action that is more effective than adopting resolutions which gather dust on the shelves of history. At stake is the fabric of an orderly international climate. That climate cannot be bequeathed to posterity on a platter. States Members of this Organization must display a willingness to make political sacrifices and to demonstrate meaningful political will.
49.	My Government has always deplored any action to change the social, economic or political topography of the Arab lands conquered by Israel. The recent actions of the Government of Israel in encouraging Jewish settlements on conquered Arab territory have once more underlined the critical urgency of the need for a Middle East settlement.
50.	My Government deplores these actions by the Government of Israel as unhelpful and unnecessarily provocative. We do not accept the fait accompli of conquered lands. The Government of Lesotho has on numerous occasions made clear its commitment to the right of Israel to existence. We shall not depart from that commitment. And yet we cannot agree to the proposition that that right constitutes a carte blanche for the illegal occupation of conquered territory. The right to perceive security interests is no basis for the denial of the rights of the people of Palestine nor the refusal to return lands acquired in battle. I should like to appeal to Israel and all other parties involved to implement Security Council resolutions 242(1967) and 338(1973) and all other resolutions of this Organization in their entirety. The right to existence of the State of Israel does not cancel the rights of the other peoples in the Middle East. In this connexion my Government urges the Government of Israel to recognize the imperative need for the representation of the people of Palestine at the Geneva talks. I am hopeful that the Government of Israel will go further and agree to the direct involvement in the Geneva talks of the Palestine Liberation Organization. Conquest of territory cannot, under any circumstances, confer any right of permanency.
51.	The establishment of a ski resort on the territory of Lesotho at Khoptjoane is clearly intended to alienate more of our land, and the refusal of South Africa to negotiate with the Government of Lesotho on the question of our joint boundaries is both unjust and a source of tension. Worse still is the fact that South Africa is complicating this whole issue by the establishment of Bantustans on our borders. The creation of these Bantustans on land that belongs to the Basotho nation is a most irresponsible act. On the south-eastern border of Lesotho, the Transkei Bantustan occupies part of the territory of Lesotho. On the north-western sector of the Lesotho frontier, the Qwaqwa Bantustan is already being constructed on the land of Lesotho. On the western sector yet another Bantustan, Bophuthatswana, has been created. The territory of Lesotho stretches all the way from Matatiele and Herschel in the Transkei Bantustan to the eastern Orange Free State, where the Bophuthatswana Bantustan has been established. South Africa is arrogantly continuing to include these lands in its Bantustan arrangements with a view to exacerbating the tensions in southern Africa. The intention is clear; the signs are unmistakable that South Africa is creating Bantustans on our lands in all sectors of our common frontiers in an effort to strangle my country.
52.	One hundred and fifty years ago the founder of the Basotho nation, King Moshoeshoe I, said in reference to the unjust and illegal boundary arrangements that were imposed on Lesotho by the former British colonial administration that, in his opinion, nothing had contributed more to racial disharmony in the past years than this single factor-the Warden Line. He considered it unfair, entirely impracticable and an affront to the Basotho. The persistent refusal by South Africa to deal in a spirit of neighbourliness with the question of our lands is bound to sour the relations between the people of Lesotho and South Africa for the foreseeable future; for no generation of Basotho is going to forget my country's just claims. What, after all, is Pretoria afraid of? Is it the risk of arbitration? Is its case so patently weak that it cannot stand up to proposals for a joint boundary commission to settle the question of these lands? We, for our part, are prepared to abide by a decision based on law. We are prepared to assist in shortening the agenda of southern Africa problems. We are prepared to avoid confrontation and to seek peaceful solutions to our problems. But we are not prepared to become orphans of colonialism and unequal treaties and a victim of apartheid.
53.	In his report the Secretary-General has rightly recognized that "the unresolved problems of southern Africa have this year commanded as much, or more, attention than any others. The Maputo and Lagos Declarations3 are ample testimony to that fact. The fact that the Smith rebellion continues to exist; the fact of South Africa's continued illegal occupation of Namibia; the fact of the continuation of apartheid in South Africa-these are so only because some Member States are still putting a higher priority and a greater premium on their narrow sectional interests than on the interests of the majority of the people of southern Africa,
54.	My Government has taken note of the joint United States and United Kingdom initiatives on Rhodesia. We have studied the proposals that have been submitted to the Smith regime and the Zimbabwe liberation movements. We know of Smith's well-known perversity. His entrust- worthiness is a matter of public record. We do not, however, regard the Anglo-American proposals as completely satisfactory. In the view of my Government, the people of Zimbabwe deserve independence now. For Zimbabweans who have suffered oppression for scores of years, the simple test is whether the majority actually assumes power and whether Britain is now seriously committed to decolonizing Zimbabwe. The people have demonstrated by their sacrifices that the right to majority rule in Zimbabwe is their birth right. They and they alone are responsible for the current attempts at a settlement. We cannot forget that all other previous attempts have aborted because of the lack of a concrete commitment by the United Kingdom to enforcing its proposals. My Government thus attaches particular importance to article 10 of the Anglo-American proposals. It is the sincere hope of my Government that the United Kingdom and the United States Governments will carry out their obligations in terms of that article if Smith and his clique fail to honour the terms of the proposals.
55.	My Government has also followed with interest the initiatives of the five Western Powers on the question of Namibia. I have previously made clear my Government's rejections of the Turnhalle solution which the Government of South Africa was trying to impose on Namibia. In our view, SWAPO remains the authentic and legitimate representative of the people of Namibia.
56.	The initiatives of the five Western Powers, members of the Security Council, are nevertheless not far-reaching enough. In particular they have put a gloss of legality on South Africa's illegal occupation of that Territory in disregard of the resolutions of this Organization. The authority of the United Nations over Namibia is compromised in these proposals, and the authority of South Africa is conceded. The role of the Administrator-General appointed by Pretoria should be clearly limited; and the role of the representative of the United Nations Secretary- General should be clearly defined. The army of the Pretoria regime will continue to pose a threat to the liberation struggle in Namibia. It is clear, too, that the Pretoria regime hopes to limit the ability of SWAPO to participate fully in the electoral process. Despite these serious limitations, my Government is confident that the machinations of the Government of South Africa will fail and that the struggle of the people of Namibia will succeed.
57.	The dismemberment of Namibian territory by the amputation of Walvis Bay is unacceptable to my Government. Any previous arrangements incorporating the area into South Africa should not constitute the legal basis for South Africa's refusal to include the area in the independent Namibia which is now imminent. This would constitute a violation of the territorial integrity of Namibia and forever remain a source of tension in the area. If Mr. Vorster were serious on the Namibia issue, he would not have any previous arrangements incorporating the area into South Africa should not constitute the legal basis for South Africa's refusal to include the area in the independent Namibia which is now imminent. This would constitute a violation of the territorial integrity of Namibia and forever remain a source of tension in the area. If Mr. Vorster were serious on the Namibia issue, he would not have come up with such a provocative suggestion. SWAPO will reject it and the struggle over it will continue.
58.	In the security debates on the question of South Africa at the International Conference in Support of the Peoples of Zimbabwe and Namibia, held in Maputo, and the World Conference for Action against Apartheid, held in Lagos, my delegation made it clear that in our view the main cause of the problems of southern Africa in the apartheid policies of that Government which resulted in the closure of the south-eastern borders with my country. It is the same obnoxious policies which envisage the creation of Botswana and QwaQwa Bantustans around Lesotho. It is apartheid that denies basic freedoms to over 20 million Africans in South Africa. It is apartheid that catapults thousands of black South Africans into fleeing their country for political refuge in Lesotho. The Government and people of Lesotho have maintained a flexible policy of purposefully absorbing the fleeing refugees and integrating them into the fabric of our society rather than treating them as conventional refugees. It is the same apartheid policies that permit detentions without trial in South Africa. In pursuit of this policy, several Basotho people are either held hostage or detained in South Africa without access to judicial due process.
59.	The international community has recently been served with a painful reminder of the callous inhumanity of apartheid when the spokesman of the apartheid regime scoffed at the deaths of detainees and gloated with dispassionate insensitivity at the death of Steven Bantu Biko. These are the words of the South African Minister of Police when confronted on Biko's death: "I am not glad and I am not sorry ; he leaves me cold. I can say nothing to you". Such is the inhuman coldness of apartheid towards the black majority of Africans. Such is the unbelievable system of justice in South Africa. To the blacks in South Africa the death of Steven Biko is a great loss. In this mysterious death my Government sees a continuing selective process aimed at eliminating opponents of apartheid. Nothing, however, will deter the struggle; success is guaranteed.
60.	It is racism that sanctions the deaths of schoolchildren in Soweto, Langa and Mamelodi. The quality of life has so deteriorated in Soweto that it is no longer a place to live in, but has become a prison without walls; it is a place permanently patrolled by police troops-a case, in fact, of policy versus the people. Thousands of Soweto high-school children are out of school while more than 400 teachers have resigned since Soweto high schools were placed under direct jurisdiction of the white administration.
61.	The arbitrary detentions of students continue and their harassment by the apartheid police is becoming a pattern of life. As of 16 August this year, 11 more members of the Soweto Students Representative Council have joined- hundreds of other students in South African goals. And yet the students are not daunted. They continue to express their profound objection to apartheid and to Bantu education. I should like to take this opportunity to commend the students of Soweto, and indeed of all other townships, for their salutary contribution to the liberation struggle. I feel compelled, however, to bring to the notice of this Assembly the serious plight of the detained students, who include nationals of my own country.
62.	As I stated before, to be black in South Africa is to live in a twilight of terror; to be dehumanized; to live in perpetual fear of loss of liberty and life; to live in endless danger of unemployment; to live in fear of being sent to gaol-in short, to live without rights, for even in gaol there is no safety. Since 1963 over 37 detainees held in South African gaols have lost their lives under mysterious circumstances. In only two instances has the South African Government admitted culpability. The other deaths have simply been dismissed as unavoidable. The death toll over the past 17 months alone stands at 16. And yet all demands for explanations of the deaths of the detainees are continuing to meet with deafening silence. A few months ago Mr. Mzizi was found hanged from a cell window. Before him on 3 August, it was Dr. Haffejee who met a similar fate. With each death our concern for detainees must deepen and the urgency of action must increase.
63.	Pretoria pretends that its security police are gentle souls who would not dream of hurting a fly, let alone a political detainee. And yet even a South African judge was compelled to observe, with regard to the death on 19 March 1976 of detainee Mr. Mdluli: "The most probable explanation is that all or most of the wounds were inflicted by the security police." The United Nations has already responded generously to the plight of students who fled South Africa. It must now pronounce itself most clearly and in terms of action on those who are in detention. Month in and month out news of arrests under the detention laws reaches the outside world. There are no announcements and no explanations from Pretoria; Pretoria does not regard itself as obliged to give any. People simply disappear inside the gaols of South Africa, in solitary confinement. Some are lucky to reappear after 200 days. Others are less fortunate. Mr. Phantsi was held for 513 days in solitary confinement and then inexplicably released with no apology, no explanation. No one knows how many more are sharing a similar fate. Comfort has long dulled the sense of outrage of most whites in South Africa about their brutal injustice. The only hope for the detainees is action by the international community. It is no surprise to us that every effort by the Government of Lesotho to obtain the release of Lesotho nationals in South African gaols has met with suggestions that we should hand over South African refugees in exchange for the release of our nationals. Our reply has always been the same: "Never". And our record in getting back refugees kidnapped by South Africa speaks for itself.
64.	The catalogue of outrageous acts against the African population does not end in the shadows of South African gaols or on Robben Island. In a non-racial service in Cape Town on 14 August 1977, the congregation was moved, in response to the evictions of persons and the demolition of their buildings, to observe:
"...we urgently call upon the Government to stop forthwith the demolition of homes of people without providing them with alternative and adequate accommodations. We dedicate ourselves to work with our fellow South Africans for a society in which the rights of all people to live a secure family life in the place where they contribute to society by their work is firmly established."
This is an extraordinary statement from South Africa in response to the most perverse action yet taken by the twisted minds of the apartheid regime the destruction of the homes of Africans in Modderdam near Cape Town. Let me describe the demolition of those homes in the words of one South African newspaper:
"The bulldozers began at the height of an exceptionally cold, wet, windy winter. It would have been a humiliating eviction in ideal weather. In the bitter winter it was downright inhuman. In exchange for their homes, the squatters were offered temporary canvas shelter and rail tickets to the Bantustans of Ciskei and Transkei-tickets to broken family lives and the prospects of no homes and no jobs."
65.	In yet another article, a South African newspaper described the agony of Africans from Hoek-fontein near Pretoria in these terms:
"Thousands of people in the squatter camps, about 60 kilometres north of Pretoria, have become orphans of the Government apartheid system. They are living in appalling conditions and nobody wants to help them. The callousness of the Government in refusing to alleviate their plight is extraordinary. It is, after all, Government laws and policies which helped to create the whole mess in the first place."
66.	It is Pretoria that bolsters the Smith rebellion and that perpetuates the illegal occupation of Namibia. The solution of the problem of South Africa is the key to peace, stability and racial harmony in southern Africa. To ignore this fact and to attempt to isolate the problems of southern Africa is to turn one's back on reality and to raise false hopes.
67.	Apartheid constitutes the single most flagrant violation of human rights and the most direct threat to the peace of southern Africa, and concrete action must be taken to rid southern Africa of it. The morality of such action is no longer in doubt. This Assembly has itself classified apartheid as a crime against humanity and a threat to international peace. What is now required is not further declarations' and resolutions, but concrete action.
68.	Lesotho views with great concern another developing travesty of political justice which the minority racist regime is proposing in its so-called "new constitution" for South Africa. The Pretoria administration, with gloating insensitivity, is goading the South African Coloured and Indian population to join its national laager ritual of excluding the majority black Africans from exercising their inalienable political, economic, social and cultural rights in the land of their fathers and forefathers.
69.	It is important to remember that this so-called constitutional dispensation is still part of the strategy of the evil philosophy of apartheid The proposed dispensation violates civilized political morality. It emasculates the human spirit as it brutalizes the psyche of the Africans. It violates as it vitiates the life expectations and aspirations of the black majority. Given this continued insensitivity of the minority racist regime after years of pleading and encouragement, the international community must be prepared to bear witness to a continued and intensified liberation struggle in South Africa until this ugly philosophy and its institutional superstructure are eradicated.
70.	It has often been alleged that the majority of the people of southern Africa will be the major victims of any international action against the Pretoria regime. The experiences of my own country are a clear demonstration that there are no upper limits to the suffering that the racist regime is prepared to inflict on the people of South Africa. Citizens of Lesotho are detained in solitary confinement in South Africa. Throughout all the border posts connecting my country with South Africa, the people of my country suffer constant harassment and humiliation. With its plans to grant bogus independence to its Bophuthatswana Bantustan in December, the Pretoria regime is continuing with its designs to encircle my country with these bogus states in an effort to coerce my Government to grant recognition to its Bantustans. My delegation will elucidate fully in the deliberations of the Special Political Committee on incidents that show that there is no limit to the suffering of the black man. In the view of my Government, action by the United Nations to assist the people of southern Africa is long overdue. That action we owe to the people of southern Africa. We owe it to ourselves, too, in the name of morality and the conscience of mankind.
71.	The Government of Lesotho firmly believes that the United Nations provides the most appropriate forum for the negotiation of concrete modalities for the establishment of a new international economic order. It is because of this that we attach so much importance to the ongoing process of restructuring the economic and social sectors of the United Nations system to enhance their capacity to respond effectively to the problems and most urgent needs, of the developing countries.
72.	The record of the United Nations in the field of international economic relations has not been very encouraging. The targets of the Second United Nations Development Decade have not been met. The resolutions of the sixth and seventh special sessions of the General Assembly still remain to be implemented. The recent Paris Conference on International Economic Co-operation seems to have reached limited results. The Third United Nations Conference on the Law of the Sea has not produced conclusive results. As a result of the aforesaid developments, the rich countries are becoming richer and the poor ones are becoming poorer. There is no doubt in our minds that a solution to these problems would greatly facilitate social transformation, modernization and economic growth in all sectors of the economies of the developing countries, particularly of the least developed and of the land-locked countries among them.
73.	Despite the short-comings of the United Nations system in responding effectively to the economic problems of the developing world and in ensuring a balanced international economic order, it would be less than just if I did not, from this podium, record the appreciation of my country for the prompt action that the United Nations took in response to the closure of the south-eastern borders of my country by the racist Government of South Africa. I should like to express the particular satisfaction of my country with Security Council resolutions 402(1976) and 407(1977), General Assembly resolution 31/6, and Economic and Social Council resolution 2096 (LXII1). We are also grateful to the Secretary-General for sending his assistant, Mr. Farah, to consult with my Government on an effective international programme of assistance to Lesotho, and for his appeal to Member States to make contributions to the programme. Many Governments have responded generously to that appeal, and I should like to reiterate once more the sincere appreciation of Lesotho for this response.
74.	The attitude of the United Nations system in response to our problems has given added hope to the peoples of southern Africa in their struggle against white minority rule and racism. It has also served as a clear warning to Pretoria and Salisbury that the international community has not lost its capacity to respond to threats to the peace and security of southern Africa.
75.	Let me conclude by reassuring this Assembly that my Government will never give any comfort to the white minority regimes and that we shall continue, whatever difficulties are placed in our path, to respect and abide fully by the resolutions of the United Nations.
 


